Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment disclosed in Claim 16 must be shown or the feature(s) canceled from the claim(s). 
Looking to Claim 16 (which by virtue of its dependency includes the limitations recited in Claim 15) is describing an embodiment of the pneumatic pump comprising two air exhaust orifices (as described in Claim 16 – Lines 1-2), a pneumatic pump silencer according to claim 1 arranged downstream from at least one air exhaust orifice (as described in Claim 15 – Lines 8-9) AND a second pneumatic pump silencer according to claim 1 arranged downstream from EACH OF SAID TWO AIR EXHAUST ORIFICES (as described in Claim 16 – Lines 3-4).  This embodiment (as a whole) is describing an arrangement where one pneumatic pump silencer (1) is arranged downstream of TWO DIFFERENT AIR EXHAUST ORIFICES (44a & 44b) SIMULTANEOUSLY.  But the figures only show having one pneumatic pump silencer assembly (1) arranged on only one air exhaust orifice (see Figures 1-3). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1 – Line 7 recites “the thickness”, wherein it should recite “a thickness”;
Claims 5-8 all recite “the Shore hardness” in Line 2, wherein they should all recite “a Shore hardness”;
Claim 10 recites “the area of said face” & “the area of said air outlet orifice” in Lines 2-4, wherein each of these should recite “an area”;
Claim 10 recites “the area of said face” & “the area of said air outlet orifice” in Lines 2-4, wherein each of these should recite “an area”;
Claim 12 – Lines 1-2 recites “the orientation”, wherein it should recite “an orientation”;
Claim 15 – Line 9 recites “the flow direction”, wherein it should recite “a flow direction”;
Claim 17 – Lines 2-3 recites “the inner volume of a casing”, wherein it should recite “an inner volume of a casing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 all recite “the material of said attenuating pad” in Lines 1-2.  However, this renders the claims indefinite because “a material” was not recited in Claim 1 (in which Claims 6-9 are all dependent on) BUT Claim 5 does recites “wherein said attenuating pad is made from a porous material”.
So, it is not clear if Claims 6-9 were meant to be dependent on Claim 5 (which would provide proper antecedent basis for the term “the material”) OR Claims 6-9 are correctly dependent on Claim 1 (which would require Claims 6-9 to all recite “a material of said attenuating pad”.
To expedite prosecution, Claims 6-9 will be interpreted as intending to recite “a material” to maintain the claims dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakanu et al (US 2003/0074914 A1) (Hirakanu hereinafter).
Regarding Claim 1, Hirakanu discloses:  A pneumatic pump silencer (Please note, when reading the preamble in the context of the entire claim, the recitation of “A pneumatic pump silencer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising: 
a body (61) defining an inner volume (19 & 22) and comprising at least one wall comprising an air outlet orifice (23; see Figures 3b & 4); and 
an attenuating pad (20) comprising a face arranged across from said air outlet orifice (see Figure 4), 
wherein a gap (61c) is arranged between said face of said attenuating pad and an outer face of said at least one wall (see Figure 4), and wherein the thickness of the gap is between 0.5 mm and 5 mm (Paragraph 116; Hirakanu describes how the gap between the permeable member (20) and the orifice (23) is 5mm or less).  
Regarding Claim 2, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein the thickness of the gap is between 1 and 3 mm (Paragraph 116; Hirakanu describes how the gap between the permeable member (20) and the orifice (23) is 5mm or less, which would include having a gap that is between 1-3mm).  
Regarding Claim 3, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein the thickness of the gap is between 1.5 and 2.5 mm (Paragraph 116; Hirakanu describes how the gap between the permeable member (20) and the orifice (23) is 5mm or less, which would include having a gap that is between 1.5-2.5mm).  
Regarding Claim 4, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein the thickness of the gap is equal to 2 mm (Paragraph 116; Hirakanu describes how the gap between the permeable member (20) and the orifice (23) is 5mm or less, which would include having a gap that is 2 mm).  
Regarding Claim 10, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein said attenuating pad (20) completely covers said air outlet orifice (23; see Figure 4), the area of said face of said attenuating pad being greater than or equal to 120% of the area of said air outlet orifice (Paragraph 180; This paragraph describes how the orifice (23) has an inside diameter of 0.5-2mm and the ring-shaped positioning projections (61b) has an inside diameter set to 10-20mm.  This means that the inside area of the positioning projection (61b) is between 500-40,000% larger than the inside area of the orifice. Since Figure 4 
Regarding Claim 11, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein said attenuating pad (20) completely covers said air outlet orifice (23; see Figure 4), the area of said face of said attenuating pad being greater than or equal to 150% of the area of said air outlet orifice (Paragraph 180; This paragraph describes how the orifice (23) has an inside diameter of 0.5-2mm and the ring-shaped positioning projections (61b) has an inside diameter set to 10-20mm.  This means that the inside area of the positioning projection (61b) is between 500-40,000% larger than the inside area of the orifice. Since Figure 4 shows that the diameter of the attenuating pad (20) is greater than the diameter of the positioning projection (61b), this means that the area of the axial face of the attenuating pad (20) would be greater than 150% of the area of the outlet orifice (23).  
Regarding Claim 12, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein the orientation of the gap allows a gravitational flow of the condensation water (The gap formed by the axial spacing between the outer face of the attenuating pad (20) and the inner surface of the body defining the orifice (23) would allow for “a gravitational flow of the condensation water” regardless of the orientation.  If the body (61) is arranged horizontally (as oriented in Figure 4), the condensation water would be allowed to flow in the radial direction downward through the gap (61c; i.e. the water could flow downward from the outlet orifice (23) to the radial side-wall of the positioning projection (61b).  If the body (61) was oriented vertically, the water would be allowed to flow in the axial direction downward 
Regarding Claim 13, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein said attenuating pad (20) is mounted on said body with a support (62) fastened on said body (see Figure 4; Paragraph 168), the support (62) defining, with said at least one wall (the central wall defining the outlet orifice (23)), a receiving volume of said attenuating pad (see Figure 4).  
Regarding Claim 14, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein said attenuating pad (20) is mounted such that the outer face may be brought closer to and further from said at least one wall (Paragraph 168; The attenuating pad (20) is removably inserted into the body (61) and pushed/pressed through the body until the attenuating pad is pressed against the positioning projection (61b).  This is describing how the outer face of the attenuating pad (20) is mounted within the body such that the outer face of the attenuating pad may be brought closer to said at least one wall (such as when the attenuating pad is being installed into the body) AND may be brought further from said at least one wall (such as when the attenuating pad is being removed from the body)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakanu as applied to Claim 1, and in further view of Nibu et al (US 2012/0285454 A1) (Nibu hereinafter) & NPL “Silicone Rubber”.
Regarding Claim 5, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu further discloses:  wherein said attenuating pad is made from a porous material (see Paragraph 236).
Hirakanu fails to disclose that the attenuating pad is made from a porous material where the Shore hardness of which is greater than or equal to 20.
However, Nibu is also directed to a pump assembly designed with sound dampening properties and particularly reduce the overall noise (see Paragraph 70 – Lines 9-15), where the sound dampening/muffling is achieved by having the air orifices filled with a silicone foam to help dampen or muffle any noise generated during operation (see Paragraph 51 – Lines 18-24 & Paragraph 143).  
So Nibu describes how it is known how a fluid noise attenuating pad (such as the attenuating pad of Hirakanu) can be manufactured out of a silicone foam.  
It is noted that a simple substitution of one known element (in this case, the attenuating pad of Hirakanu) for another (in this case, the silicone foam attenuating pad of Nibu) to obtain predictable results (in this case, a sound attenuating pad that is capable of dampening the noise of the fluid passing through a chamber) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify 
While Nibu does describe how their noise dampening/muffling material is manufactured from silicone, they are silent regarding the specific shore hardness of silicone.  However, it is known that silicone can be manufactured to have a shore hardness of 25-90 (see attached NPL “Silicone Rubber”).  So, it would have been well within the capabilities of a person having ordinary skill in the art to have Nibu’s silicone dampener manufactured to have a shore hardness rating of 35 (which would fall within the claimed range of a shore hardness greater than or equal to 20).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hirakanu (as modified to have an attenuating pad made out of silicone, as taught by Nibu) to have the silicone manufactured with a shore hardness greater than or equal to 20, as taught by the attached NPL “Silicone Rubber”.
Regarding Claim 6, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu fails to teach:  wherein the material of said attenuating pad is an elastomer, the Shore hardness of which is between 20 and 100.  
However, Nibu is also directed to a pump assembly designed with sound dampening properties and particularly reduce the overall noise (see Paragraph 70 – Lines 9-15), where the sound dampening/muffling is achieved by having the air orifices filled with a silicone foam to help dampen or muffle any noise generated during operation
So Nibu describes how it is known how a fluid noise attenuating pad (such as the attenuating pad of Hirakanu) can be manufactured out of a silicone foam.  
It is noted that a simple substitution of one known element (in this case, the attenuating pad of Hirakanu) for another (in this case, the silicone foam attenuating pad of Nibu) to obtain predictable results (in this case, a sound attenuating pad that is capable of dampening the noise of the fluid passing through a chamber) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Hirakanu such that the material of the attenuating pad was manufactured out of silicone, as taught by Nibu.
While Nibu does describe how their noise dampening/muffling material is manufactured from silicone, they are silent regarding the specific shore hardness of silicone.  However, it is known that silicone can be manufactured to have a shore hardness of 25-90 (see attached NPL “Silicone Rubber”).  So, it would have been well within the capabilities of a person having ordinary skill in the art to have Nibu’s silicone dampener manufactured to have a shore hardness rating of 35 (which would fall within the claimed shore hardness values).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hirakanu (as modified to have an attenuating pad made out of silicone, as taught by Nibu) to have the silicone manufactured with a shore hardness between 20-100, as taught by the attached NPL “Silicone Rubber”.
Regarding Claim 7, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu fails to teach:  wherein the material of said attenuating pad is an elastomer, the Shore hardness of which is between 30 and 40.  
However, Nibu is also directed to a pump assembly designed with sound dampening properties and particularly reduce the overall noise (see Paragraph 70 – Lines 9-15), where the sound dampening/muffling is achieved by having the air orifices filled with a silicone foam to help dampen or muffle any noise generated during operation (see Paragraph 51 – Lines 18-24 & Paragraph 143), where silicone is a type of elastomer (as evidenced by attached NPL “Silicone Rubber”).  
So Nibu describes how it is known how a fluid noise attenuating pad (such as the attenuating pad of Hirakanu) can be manufactured out of a silicone foam.  
It is noted that a simple substitution of one known element (in this case, the attenuating pad of Hirakanu) for another (in this case, the silicone foam attenuating pad of Nibu) to obtain predictable results (in this case, a sound attenuating pad that is capable of dampening the noise of the fluid passing through a chamber) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Hirakanu such that the material of the attenuating pad was manufactured out of silicone, as taught by Nibu.
While Nibu does describe how their noise dampening/muffling material is manufactured from silicone, they are silent regarding the specific shore hardness of silicone.  However, it is known that silicone can be manufactured to have a shore hardness of 25-90 (see attached NPL 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hirakanu (as modified to have an attenuating pad made out of silicone, as taught by Nibu) to have the silicone manufactured with a shore hardness between 30-40, as taught by the attached NPL “Silicone Rubber”.
Regarding Claim 8, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein Hirakanu fails to teach:  wherein the material of said attenuating pad is an elastomer, the Shore hardness of which is equal to 35.  
However, Nibu is also directed to a pump assembly designed with sound dampening properties and particularly reduce the overall noise (see Paragraph 70 – Lines 9-15), where the sound dampening/muffling is achieved by having the air orifices filled with a silicone foam to help dampen or muffle any noise generated during operation (see Paragraph 51 – Lines 18-24 & Paragraph 143), where silicone is a type of elastomer (as evidenced by attached NPL “Silicone Rubber”).  
So Nibu describes how it is known how a fluid noise attenuating pad (such as the attenuating pad of Hirakanu) can be manufactured out of a silicone foam.  
It is noted that a simple substitution of one known element (in this case, the attenuating pad of Hirakanu) for another (in this case, the silicone foam attenuating pad of Nibu) to obtain predictable results (in this case, a sound attenuating pad that is capable of dampening the noise of 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Hirakanu such that the material of the attenuating pad was manufactured out of silicone, as taught by Nibu.
While Nibu does describe how their noise dampening/muffling material is manufactured from silicone, they are silent regarding the specific shore hardness of silicone.  However, it is known that silicone can be manufactured to have a shore hardness of 25-90 (see attached NPL “Silicone Rubber”).  So, it would have been well within the capabilities of a person having ordinary skill in the art to have Nibu’s silicone dampener manufactured to have a shore hardness rating of 35 (which would fall within the claimed shore hardness values).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hirakanu (as modified to have an attenuating pad made out of silicone, as taught by Nibu) to have the silicone manufactured with a shore hardness of 35, as taught by the attached NPL “Silicone Rubber”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakanu as applied to Claim 1, and in further view of previous court decisions regarding routine optimization.
Regarding Claim 9, Hirakanu discloses the apparatus as disclosed in Claim 1, wherein while Hirakanu does describe how the flow characteristics of the fluid can be adjusted by adjusting wherein the material of said attenuating pad has a porosity ratio of between 0 and 0.75.
HOWEVER, the examiner holds that Hirakanu’s disclosure in Paragraph 236 regarding how the porosity of the porous member can be adjusted to meet specific flow characteristics demonstrates that the porosity of the porous member is a results effective variable and the courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” AND it is “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, see MPEP 2144.04 Paragraph II.A.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Hirakanu such that the material of the attenuating pad had a porosity ratio specifically between 0-0.75, based on previous court decisions regarding the optimization of working ranges.

Claims 1 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 5,097,924 A) (Reeves hereinafter) in further view of Hirakanu.
Regarding Claim 1, Reeves discloses:  A pneumatic pump silencer (12), comprising: 
a body (26) defining an inner volume (32) and comprising at least one wall (28) comprising an air outlet orifice (42); and 
an attenuating pad (52) comprising a face arranged across from said air outlet orifice (see Figure 3), 
wherein a gap is arranged between said face of said attenuating pad and an outer face of said at least one wall (see Figure 4; Reeves shows how a gap is formed between the face of the attenuating pad (52) and the wall (28) via a plurality of spoked ridges (50) that extend from the first end wall (28) to form a plurality of depressions (46)).  
While Reeves does show how there is a gap between the attenuating pad & outer face of the wall, they are silent regarding wherein the thickness of the gap is between 0.5 mm and 5 mm. 
HOWEVER, Hirakanu is also directed to a fluid silencer designed to help eliminate noise (see Abstract) where the fluid silencer comprises: a body (61) defining an inner volume (19 & 22) and comprising at least one wall comprising an air outlet orifice (23; see Figures 3b & 4); and 
an attenuating pad (20) comprising a face arranged across from said air outlet orifice (see Figure 4), 
wherein a gap (61c) is arranged between said face of said attenuating pad and an outer face of said at least one wall (see Figure 4), and wherein the thickness of the gap is between 0.5 mm and 5 mm (Paragraph 116; Hirakanu describes how the gap between the permeable member (20) and the orifice (23) is 5mm or less).
Hirakanu describes how having the porous material spaced from the exhaust orifice within a range of 5mm or less creates a noise reducing/attenuating effect (see Paragraph 116).  Please note, that the proposed modification is to modify Reeves’ existing gap between the attenuating pad & wall such that the gap specifically had a thickness of 5mm or less (as taught by Hirakanu).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Reeves such that the existing gap between the attenuating pad & wall had a specific thickness of 5 mm or less, as taught by Hirakanu, as such a thickness was found to create a noise reducing effect.
Regarding Claim 15, Reeves discloses:  A pneumatic pump (Column 4 – Lines 65-68), comprising: 
an air motor (10) comprising two variable volume chambers separated by a piston (Column 5 – Line 4-10; Reeves describes how the compressed air is directed to opposite sides of a piston in the air motor cylinder, where each of the “opposite sides” would be the two variable volume chambers); 
a subassembly for distributing air toward said two variable volume chambers and discharging air from said two variable volume chambers (Column 5 – Lines 7-10; Reeves describes how a valve mechanism is contained within the motor housing (24) which directs the air to/from the air motor), the subassembly comprising at least one air exhaust orifice (42); and 
a pneumatic pump silencer (12) arranged downstream from said at least one air exhaust orifice (42) in the flow direction of the exhaust air (see Figure 4), wherein the inner volume (32) of the body (26) of the pneumatic pump silencer caps said at least one air exhaust orifice (see Figure 4).
Reeves as modified by Hirakanu teaches a pneumatic pump silencer according to claim 1 (see the rejection of Claim 1 above).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Reeves & Hirakanu, as applied to Claim 15 above, and in further view of Nakamura et al (US 2008/0063512 A1) (Nakamura hereinafter).
Regarding Claim 17, Reeves in view of Hirakanu teaches the invention as disclosed above in Claim 15, wherein Reeves & Hirakanu both fail to teach:  wherein said subassembly and said pneumatic pump silencer are placed in the inner volume of a casing closed by a layer of open-cell foam.  
HOWEVER, Nakamura does teach how a motor & pump assembly (22 & 23) are disposed within an inner volume (26) of a casing (21) such that the motor & pump are closed by a layer of open-cell foam (see Paragraph 45 & Figures 1A-B).
Open-cell foam is known for being good as a sound absorbing material (see Paragraph 45), and having the motor & pump assembly of Reeves enclosed within a casing with a layer of open-cell foam would provide the benefit of further dampening any sounds being generated by the pump assembly during operation. 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Reeves (as modified by Hirakanu) such that the pneumatic pump assembly was contained within a casing having layer of open-cell foam, as taught by Nakamura, to provide the benefit of further reducing the amount of noise being generated during operation.

Claims 15-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strong (US 2008/0250919 A1) (Strong hereinafter) in further view of Reeves & Hirakanu.
Regarding Claim 15, Strong discloses:  A pneumatic pump (Paragraph 23), comprising: 
an air motor (12) comprising two variable volume chambers (104 & 106) separated by a piston (48); 
a subassembly (52) for distributing air toward said two variable volume chambers and discharging air from said two variable volume chambers (see Figures 4-5), the subassembly (52) comprising at least one air exhaust orifice (122 or 124); and 
the pneumatic pump including an exhaust silencer (162; Paragraph 71 describes how in the third embodiment the pneumatic motor includes an exhaust silencer (162), and Figures 15-16 show how the exhaust silencer (162) is mounted/attached to the side of the main valve (52), where the main valve is equivalent to the “subassembly” of the applicant’s invention). 
While Strong does describe how their pneumatic pump is provided with an exhaust silencer/muffler (162), neither the description or figures provide any clear details regarding the internal workings of the muffler OR where the muffler is mounted.  So, Strong is silent regarding the pneumatic pump comprising:  a pneumatic pump silencer according to claim 1, arranged downstream from said at least one air exhaust orifice in the flow direction of the exhaust air, wherein the inner volume of the body of the pneumatic pump silencer caps said at least one air exhaust orifice.
However, Reeves teaches:  A pneumatic pump silencer (12), comprising: 
a body (26) defining an inner volume (32) and comprising at least one wall (28) comprising an air outlet orifice (42); and 
an attenuating pad (52) comprising a face arranged across from said air outlet orifice (see Figure 4), 
wherein a gap is arranged between said face of said attenuating pad and an outer face of said at least one wall (see Figure 4; Reeves shows how a gap is formed between the face of the 
Please note that the proposed modification is to incorporate Reeves’ exhaust muffler assembly (12) into each of Strong’s two exhaust orifices (122 & 124), resulting in two pneumatic pump silencers (see the modified figure below).  This modification would result in each silencer being arranged downstream from said at least one air exhaust orifice in the flow direction of the exhaust air, wherein the inner volume of the body of the pneumatic pump silencer caps said at least one air exhaust orifice.

    PNG
    media_image1.png
    954
    774
    media_image1.png
    Greyscale

Modifying Strong with Reeves exhaust muffler assemblies would provide the benefit of reducing the amount of noise generated by Strong’s pneumatic pump assembly during operation.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Strong with a set of exhaust mufflers, as taught by Reeves, as allow the pump assembly of Strong to operate more quietly.
While Reeves does show how there is a gap between the attenuating pad & outer face of the wall, they are silent regarding wherein the thickness of the gap is between 0.5 mm and 5 mm. 
HOWEVER, Hirakanu is also directed to a fluid silencer designed to help eliminate noise (see Abstract) where the fluid silencer comprises: a body (61) defining an inner volume (19 & 22) and comprising at least one wall comprising an air outlet orifice (23; see Figures 3b & 4); and 
an attenuating pad (20) comprising a face arranged across from said air outlet orifice (see Figure 4), 
wherein a gap (61c) is arranged between said face of said attenuating pad and an outer face of said at least one wall (see Figure 4), and wherein the thickness of the gap is between 0.5 mm and 5 mm (Paragraph 116; Hirakanu describes how the gap between the permeable member (20) and the orifice (23) is 5mm or less).
Hirakanu describes how having the porous material spaced from the exhaust orifice within a range of 5mm or less creates a noise reducing/attenuating effect (see Paragraph 116).  Please note, that the proposed modification is to modify Reeves’ existing gap between the attenuating pad & wall such that the gap specifically had a thickness of 5mm or less (as taught by Hirakanu), which would result in a pneumatic pump silencer according to Claim 1
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Strong (as modified to include the exhaust mufflers as taught by Reeves) such that the existing gap between the attenuating pad & wall of the exhaust mufflers had a specific thickness of 5 mm or less, as taught by Hirakanu, as such a thickness was found to create a noise reducing effect.
Regarding Claim 16, Strong in view of Reeves & Hirakanu teaches the invention as disclosed above in Claim 15, wherein Strong discloses:  wherein said at least one air exhaust orifice comprises two air exhaust orifices (122 & 124).
Strong (as modified by Reeves in view of Claim 15) further teaches:  the pneumatic pump further comprising a second pneumatic pump silencer according to claim 1 arranged downstream from each of said two air exhaust orifices in the direction of flow of the exhaust air, with the inner volumes of the bodies of said pneumatic pump silencer and said second pneumatic pump silencer capping corresponding ones of said two air exhaust orifices (As noted above, Strong was modified in view of Reeves to have an exhaust muffler installed in each of Strong’s two exhaust orifices (122 & 124), which would result in having “a second pneumatic pump silencer according to claim 1 arranged downstream from each of said two air exhaust orifices in the direction of flow of the exhaust air, with the inner volumes of the bodies of said pneumatic pump silencer and said second pneumatic pump silencer capping corresponding ones of said two air exhaust orifices (for clarity, please refer to the modified figure provided above in the rejection of Claim 15).  
Regarding Claim 18, Strong discloses: An installation for spraying coating products (see Figure 1), comprising: 
a coating product pump (14) driven by said at least one pneumatic pump (see Figure 1; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Strong discloses all the structural limitations of the claimed invention, including having an air motor driving a pump, and thus, is structurally capable of performing as a coating product pump driven by said at least one pneumatic pump).
Strong (as modified by Reeves & Hirakanu) teaches:  at least one pneumatic pump according to claim 15 (see the rejection of Claim 15 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746